       Case
        Case1:19-cv-11093-AKH
             1:19-cv-11093-AKH Document
                                Document61-1
                                         71 Filed
                                             Filed08/20/21
                                                   08/11/21 Page
                                                             Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICOF II TRUST; VIDA LONGEVITY                 Case No. 1:19-cv-11093-AKH
FUND, LP; WELLS FARGO BANK,
NATIONAL ASSOCIATION, as
securities intermediary for VICOF II
TRUST and VIDA LONGEVITY
FUND, LP; and PF PARTICIPATION
FUNDING TRUST,
                 Plaintiffs,

      v.

JOHN HANCOCK LIFE INSURANCE
COMPANY OF NEW YORK,

                Defendant.


  ORDER GRANTING PLAINTIFFS’ MOTION TO FILE UNDER SEAL
 PORTIONS OF THE DISCOVERY DISPUTE LETTER DATED AUGUST
                         11, 2021

      This Order addresses the sealed discovery dispute letter dated August 11,

2021, which was filed in redacted form, and the attached Exhibits 2, 4-8, and 10-17,

which were filed in redacted form or entirely under seal. The proposed sealed

documents refer to or contain information that one or more persons have designated

Confidential pursuant the Stipulated Confidentiality Agreement and Protective

Order issued by the Court on May 28, 2020 (“Protective Order”) (ECF No. 34).

Pursuant to Paragraphs 10-11 of the Protective Order, such material must initially

be filed under seal, after which time the parties will have twenty-one days to move

to maintain that material, or a portion thereof, under seal.
      Case
       Case1:19-cv-11093-AKH
            1:19-cv-11093-AKH Document
                               Document61-1
                                        71 Filed
                                            Filed08/20/21
                                                  08/11/21 Page
                                                            Page22ofof22




      The request to file portions of the August 11, 2021 discovery dispute

letter, ECF No. 62, and attached Exhibits 2, 4-8, and 10-17 under seal is

GRANTED. The parties claiming that the documents placed under seal should

be maintained under seal have until September 1, 2021 to move for the continued

sealing of the documents.
      IT IS SO ORDERED.



Dated: August _20_, 2021

                                     /s/ Alvin K. Hellerstein
                                   THE HONORABLE ALVIN K. HELLERSTEIN
                                   U.S. DISTRICT COURT JUDGE




                                      -2-
